Per Curiam.
Appellant was prosecuted upon an information charging him with “the crime of owning, running and managing a dental office or department in the state of Washington, without a license.” From a judgment of conviction in the superior court, he appeals to this court.
The facts in this case are similar to those involved in the case of State v. Brown (No. 5396), ante p. 97, 79, Pac. 635, just decided and are controlled by the same legal considerations. Upon the authority of that case, the judgment of the honorable superior court in this case is reversed, and the cause remanded with instructions to dismiss the action.